DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on December 22, 2021 have been entered.
The previously raised drawing objection has been withdrawn in light of the amendment submitted by the Applicant on December 22, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21-23 are  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 21-23 do not further define the subject matter claimed “over hair” in claim 13, 14, and 20 respectively, but rather these claims (21-23) states “ hair cuticles” which is the outermost layer of hair, which is still consider hair as claim mentioned in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, and 7 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated  by Kaiko (US 20180014611 A1).
Regarding claim 1, Kaiko discloses a supporting base (Fig. 3 # 3) to be held by a user to move over hair, a carpeting structure (Fig 3. # 1) at least partially overlying the supporting base (Fig. 3 # 3), and including a plurality of loop posts and hook posts (Fig. 3 # 4-1), which stick out of the supporting base for penetrating hair when the supporting base moves over hair (Fig. 3).
Regarding claim 4, Kaiko discloses the claimed invention of claim 1. Kaiko further discloses the carpeting structure is implemented with a hook-structured (Fig. 3 # 4-1).
Regarding claim 5, Kaiko discloses the claimed invention of claim 1. Kaiko further discloses the carpeting structure includes the loop posts and the hook posts (Fig. 2 # 4-1) on opposite sides of a flexible base (Fig. 2 # 2-1), respectively, and the flexible base (Fig 3 # 2-1, 2-2) is looped around and secured onto the supporting base (Fig. 2 # 3) with engagement of the loop posts and hook posts at opposite ends of the looped flexible base (Fig 3).
Regarding claim 7, Kaiko discloses the claimed invention of claim 1. Kaiko further discloses the plurality of loop posts and hook posts are allocated into a specific pattern (Fig. 4, 5, and 7-9).

Claims 13-14, and 20-23 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated  by Robinson (US 5890255 A).
Regarding claim 13, Robinson discloses a supporting base (Fig. 2A # 20) to be held by a user to move over hair; a plurality of bristles (Fig. 2A # 22) sticking out of the supporting base, and penetrating hair when the supporting base moves over hair (Abstract); a carpeting structure including a plurality of mini-posts (Fig. 2A # 28. Cl 6 L14-19. Per the specification, the office interprets mini-post by loop or hook posts, and the material 28 can be terry-cloth which is a fabric woven with protruding loops), which at least partially overlie the supporting base (Fig. 2A # 22) or the bristles (Fig. 2A # 20) and penetrate hair when the supporting base moves over hair (Fig. 2A and Cl 2 L 39-45. The brush is capable to penetrate hair using the bristle when the supporting base 20 moves over the hair).
Regarding claim 14, Robinson discloses the claimed invention of claim 13. Robinson further discloses the mini-posts include loop posts or hook posts (Fig. 2A # 28. Cl 6 L14-19. Per the specification, the office interprets mini-post by loop or hook posts, and the material 28 can be terry-cloth which is a fabric woven with protruding loops).
Regarding claim 20, Robinson discloses a supporting base (Fig. 2A # 20) to be held by a user to move over hair; a carpeting structure (Fig. 2A # 28) at least partially overlying the supporting base (Fig. 2A # 20), and including a plurality of mini-posts, which at least stick out of the supporting base for penetrating hair when the supporting base moves over hair (Fig. 2A # 28. Cl 6 L14-19. Per the specification, the office interprets mini-post by loop or hook posts, and the material 28 can be terry-cloth which is a fabric woven with protruding loops).
Regarding claim 21. Robinson discloses the claimed invention of claim 13. Robinson further discloses wherein the plurality of mini- posts (Fig. 2A # 28. Cl 6 L14-19. Per the specification, the office interprets mini-post by loop or hook posts, and the material 28 can be terry-cloth which is a fabric woven with protruding loops) smooth hair cuticles when the plurality Examiner notes that since Robinson device is capable to smooth hair, it is also capable to smooth the hair cuticles).
Regarding claim 22. Robinson discloses the claimed invention of claim 14. Robinson further discloses wherein the loop posts and/or hook posts (Fig. 2A # 28. Cl 6 L14-19. Per the specification, the office interprets mini-post by loop or hook posts, and the material 28 can be terry-cloth which is a fabric woven with protruding loops) smooth hair cuticles (Examiner notes that since Robinson device is capable to smooth hair, it is also capable to smooth the hair cuticles) when the loop posts and/or hook posts penetrate hair.  
Regarding claim 23, Robinson discloses the claimed invention of claim 20. Robinson further wherein the plurality of mini- posts (Fig. 2A # 28. Cl 6 L14-19. Per the specification, the office interprets mini-post by loop or hook posts, and the material 28 can be terry-cloth which is a fabric woven with protruding loops  smooth hair cuticles when the plurality of mini-posts penetrates hair (Examiner notes that since Robinson device is capable to smooth hair, it is also capable to smooth the hair cuticles).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kaiko (US 20180014611 A1) in view of Crone (US 20180020820 A1).
Regarding claim 6, Kaiko discloses the claimed invention of claim 1. Kaiko does not specifically teach an14 additional carpeting structure, which overlies the carpeting structure and 
	Crone teaches a hair brush with a replaceable anti-static insert having a plurality of removable anti- sheets (Fig. 1 # 20) over the base to provide multiple tear away layers may be part of a replaceable insert configured for attachment to the hair brush (Paragraph 0027), and the sheets may also contain dry shampoo, hair oils, hair straightening solutions, keratin, or argon oil (Paragraph 0057).
It would have been obvious to one having ordinary skill in the art before the effective filing date the have the hook and loop device of Kaiko be made with multiple removable layers of the brush as taught by Crone to provide multiple tear away layers may be part of a replaceable insert configured for attachment to the hair brush, and the sheets may also contain dry shampoo, hair oils, hair straightening solutions, keratin, or argon oil.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiko (US 20180014611 A1) in view of Robinson (US 5890255 A).
Regarding claim 8, Kaiko discloses the claimed invention of claim 1 except a plurality of bristles sticking out of the supporting base and penetrating through the carpeting structure. Robinson teaches a plurality of bristles (Fig. 2B # 22) sticking out of the supporting base (Fig. 2B # 20) and penetrating through the carpeting structure (Fig. 2B # 28) to allowing the teeth, bristles, or other projections to create and expand and thus project through the created apertures or voids in the material which subsequently close up tightly against said projections in order to create a barrier between said base or shank of said implement to catch and retain said dirt, lint (CL.1 L 57- 62).
It would have been obvious to one having ordinary skill in the art before the effective filing date the have the  hook and loop device of Kaiko be made with the plurality of bristles as 
Regarding claim 9, Kaiko discloses the claimed invention of claim 1. Robinson further teaches a plurality of bristles (Fig. 2A # 22) sticking out of the supporting base (Fig. 2A # 20), and the carpeting structure (Fig 2A. # 28) further includes a plurality of loop posts or hook posts sticking out of at least a part of the bristles (Cl 6 L14-19. The material 28 can be terry-cloth, which is a fabric woven with protruding loops).
Regarding claim 10, Kaiko discloses the claimed invention of claim 1. Robinson further teaches a plurality of bristles (Fig 2A. #22) sticking out of a first portion of the supporting base (Fig. 2A # 22). 
Kaiko further discloses the carpeting structure is provided on a second portion of the supporting base, where no bristles are provided (Fig 2 of Kaiko, the carpeting structure as shown in fig 2 is at both sides and the bristles of Robinson is at one side as shown in fig 2A. The backside of Robinson’s brush does not have bristles, and the second side of the carpeting structure of Kaiko can be provided on the backside of Robinson’s brush).

Claims 15, 17- 18 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 5890255 A) in view of Kaiko (US 20180014611 A1).
Regarding Claim 15, Robinson discloses the claimed invention of claim 13. Robinson does not disclose the carpeting structure is provided on a flexible base and includes the loop posts and the hook posts on opposite sides of the flexible base, respectively, and the flexible base is looped around and secured onto the supporting base with engagement of the loop posts and hook posts at opposite ends of the looped flexible base.
Fig 3. # 1) is provided on a flexible base (Fig. 2 # 2-1) and includes the loop posts and the hook posts (Fig. 2 # 4-1) on opposite sides of the flexible base, respectively, and the flexible base (Fig. 3 # 2-1, 2-2) is looped around and secured onto the supporting base with engagement of the loop posts and hook posts at opposite ends of the looped flexible base (Fig. 3)  to be used as brushes by inserting a handle grip in the hollow woven part (Paragraph 0099) and to cover the a surface of a bar- shape object or a linear object with a hook- and- loop fasteners (Paragraph 0003). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the brush body of Robinson made with carpeting structure as taught by Kaiko to be used as brushes by inserting a handle grip in the hollow woven part, and to cover the a surface of a bar- shape object or a linear object with a hook- and- loop fasteners.
Regarding claim 17, Robinson discloses the claimed invention of claim 14. Kaiko further teaches the carpeting structure is implemented with a plurality of hook-structured and/or loop-structured stripes of a hook-and-loop fastener (Fig. 3 # 4-1 and paragraph 0056).
 Regarding claim 18, Robinson discloses the claimed invention of claim 13. Kaiko further teaches additional carpeting structure on a surface of the supporting base, where no bristles are provided (Fig 2 of Kaiko, the carpeting structure as shown in fig 2 is at both sides and the bristles of Robinson is at one side as shown in fig 2A. The backside of Robinson’s brush does not have bristles, and the second side of the carpeting structure of Kaiko can be provided on the backside of Robinson’s brush).
15
Claim 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiko (US 20180014611 A1) in view of Sze (US 10271635 B2).
Regarding claim 2, Kaiko discloses the claimed invention of claim 1 except the supporting base is made of a rigid material. Sze teaches a hair brush with a base (Fig. 4 # 38) made of Paragraph 0032) for providing rigidity to the overall brush, although other suitable rigid material such as metallic or wood material may also be used (Paragraph 0032).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the hook and loop carpeting structure of Kaiko be made with rigid material as taught by Sze for providing rigidity to the overall brush, although other suitable rigid material such as metallic or wood material may also be used.
Regarding claim 11, Kaiko discloses the claimed invention of claim 1. Kaiko does not disclose a cushion member disposed on the supporting base and secured thereon the carpeting structure, wherein a buffering means exists between the cushion member and the supporting base for better tactile feeling and closer contact with hair.
	Sze teaches a cushion member (Fig. 5 # 44) disposed on the supporting base (Fig 8a) and secured thereon the carpeting structure, wherein a buffering means exists between the cushion member and the supporting base for better tactile feeling and closer contact with hair (Per the specification, “the buffering means may be an air gap”. Paragraph 0033, A cavity is defined between the sheet material 44 and the base member 38. The office interprets the cavity by an air gap).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 5890255 A) in view of Crone (US 20180020820 A1).
 Regarding claim 16, Robinson discloses the claimed invention of claim 14. Robinson does not specifically disclose an additional carpeting structure formed on another flexible base, which overlies the carpeting structure and includes the loop posts and/or the hook posts on opposite sides thereof, wherein opposite faces of the carpeting16 structure and the additional carpeting structure form a hook-and-loop fastener. 
	Crone teaches a hair brush with a replaceable anti-static insert having a plurality of removable anti- sheets (Fig. 1 # 20) over the base to provide multiple tear away layers may be Paragraph 0027), and the sheets may also contain dry shampoo, hair oils, hair straightening solutions, keratin, or argon oil (Paragraph 0057).
It would have been obvious to one having ordinary skill in the art before the effective filing date the have the hook and loop device of Kaiko be made with multiple removable layers of the brush as taught by Crone to provide multiple tear away layers may be part of a replaceable insert configured for attachment to the hair brush, and the sheets may also contain dry shampoo, hair oils, hair straightening solutions, keratin, or argon oil.

Response to Arguments
Applicant asserts that Kaiko never teaches nor contemplates a hair-smoothing tool and that that the reference to "brush" in Kaiko (1) in the specification does not mean a brush to be used on hair, i.e., a hair brush (a type of hair tool) and does not indicate that the "brush" will be used for hair-smoothing. 
Examiner respectfully notes that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). In this instance, para 99 of the specification states “can be used as brush” and is formed by “inserting a handle grip in the hollow woven part” of the hook-and-loop fastener is actually capable to be used on human hair. For example, a user can use the brush to smooth or dry a user hair after shower, or after getting a haircut. 

Applicant asserts that the attachment of Robinson would not be considered a "hair-smoothing tool," that terry cloth would not be recognized as having "mini-posts”, and that the loops of thread that compose terry cloth would not "penetrate" the hair.
Examiner respectfully notes that the device of Robinson can remove built-up, lint, hair (abstract). The mini-post was interpreted by loop or hook posts, and the material 28 can be terry-cloth which is a fabric woven with protruding loops. The device is capable to be used on human or animal hair, and capable to penetrate human or animal hair during use. 
Applicant asserts that Crone similarly does not disclose a hair-smoothing tool or the penetrating of hair by the loop posts and/or hook posts of a carpeting structure. 
Examiner respectfully notes that Crone device is an anti-static hair brush and according to paragraph 0010 “the invention provides for other hair-related purposes that are not necessarily related to anti-static, this list including but not limited to flyaway hair, frizzy hair, use with head lice, dry shampoo solutions, hair oils, hair straightening solutions, fragrance enhancers to minimize odors for smokers, and anti-dandruff activities”), and that the loop posts and hooks posts were discloses by Kaiko, Crone teaches the additional carpeting structure which overlies the carpeting structure which are shown in Fig. 1. 
Applicant asserts Sze does not teach the limitations missing in Kaiko regarding claim 2 or 11. 
Examiner respectfully notes that Sze teaches a hair brush with a base (Fig. 4 # 38) made of rigid material (Paragraph 0032) (claim 2), and a cushion member (Fig. 5 # 44) disposed on the supporting base (Fig 8a) and secured thereon the carpeting structure, wherein a buffering means exists between the cushion member and the supporting base for better tactile feeling and closer contact with hair (Per the specification, “the buffering means may be an air gap”. Paragraph 0033, A cavity is defined between the sheet material 44 and the base member 38. The office interprets the cavity by an air gap) (claim 11). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/KARIM ASQIRIBA/Examiner, Art Unit 3772

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772